Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claim 1, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim limitation is for a program stored on a medium and not the medium itself.  Suggested amendment to claim: 
A non-transitory computer readable medium having a computer storage product stored thereon to execute by a processor of a weld inspection system, [A computer software product executed by a processor and stored in an electronic storage medium of a weld inspection system,] and configured to facilitate   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heissenstein et al (US 2015/0339830) in view of Watanabe et al (US 2006/0204037).
Regarding claim 1, Heissenstein et al discloses a computer software product executed by a processor (18) (See Figs. 1, 2 and paragraph [0043]) and stored in an electronic storage medium of a weld inspection system (i.e. substrate or a work piece including defects close to a surface of the sample which defects are observed due to gradients in heat flow velocity of the heat flow from the surface of the sample into a body (paragraph [0022]), and configured to facilitate the inspection of a weld of a work product (2) (See Fig. 2 and paragraph [0039]), the computer software product comprising: a first module configured to transform first, and second raw thermal images associated with respective first and second heat pulses of at least a portion of the work product (See Figs. 1-2, paragraphs [0041]-[0043]).  Heissenstein et al does not disclose the binary images, as claimed.  Watanabe et al discloses wherein a processor configured to receive and transform thermal image data into binary images (See Figs. 2, 3, and paragraphs [0060]-[0062], [0064]).  Thus, it would have been obvious to modify Heissenstein et al to receive and transform thermal imaging data into binary images as taught supra by Watanabe et al, so as to reduce interfering thermal image noise. 

    PNG
    media_image1.png
    362
    551
    media_image1.png
    Greyscale


Regarding claim 3, Watanabe et al discloses wherein the combination module (42) is configured to apply a mathematical operator to each pixel location of the first binary image and the corresponding pixel location of the second binary image to generate the combined binary image (See Fig. 2 and paragraph [0060]).
Regarding claim 4, Watanabe et al discloses wherein the combination module is a summation of the first and second binary image (i.e. hard-And Routine) ((See Fig. 3 and paragraph [0063]).
Allowable Subject Matter
Claims 5, 7, 9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 7, 9, 11-12, the prior art fails to disclose or reasonably suggest wherein further comprising: a second module being at least one of a saturation module and a Heat Source Distribution (HSD) module, wherein the saturation module is configured to transform the first and second raw thermal images into respective first and second saturation binary images, the HSD module is configured to transform the first and second raw thermal images into respective first and second HSD binary images, the combination module being configured to transform the first and second saturation binary images into a combined second binary image when the saturation module is applied, and the combination module being configured to transform the first and second HSD binary images into the combined second binary image when the HSD module is applied; wherein the first module is a data 
Regarding claims 6, 8, 10, the prior art fails to disclose or reasonably suggest wherein a saturation module configured to transform the first and second raw thermal images into respective first and second saturation binary images, and the combination module being configured to transform the first and second saturation binary images into a combined saturation binary image; wherein the first module is an HSD module, the first and second binary images are first and second HSD binary images, and the combined binary image is a combined HSD binary image; and wherein the combination module is further configured to at least apply a mathematical operator to the combined HSD binary image and the combined saturation binary image to reduce noise and generate a compiled binary image, and the combined binary image is a combined roughness binary image; and wherein the combination module is further configured to apply a mathematical operator to the combined roughness binary image and the combined second binary image to reduce noise and generate a compiled binary image, as claimed.
Claims 13-15 and 16-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the prior art fails to disclose or reasonably suggest a non-transient computer readable medium containing program instructions for causing a system to perform the method of: identifying and segmenting weld blobs; extracting the weld blobs to generate a refined compiled binary image for weld assessment; and multiplying binary weld blobs by at least one of raw data and processed thermal data for weld assessment, as claimed in combination with the rest of the claim limitations.

Prior art reference, Heissenstein et al (US 2015/0339830) discloses a computer software product executed by a processor (18) (See Figs. 1, 2 and paragraph [0043]) and stored in an electronic storage medium of a weld inspection system (i.e. substrate or a work piece including defects close to a surface of the sample which defects are observed due to gradients in heat flow velocity of the heat flow from the surface of the sample into a body (paragraph [0022]), and configured to facilitate the inspection of a weld of a work product (2) (See Fig. 2 and paragraph [0039]), the computer software product comprising: a first module configured to transform first, and second raw thermal images associated with respective first and second heat pulses of at least a portion of the work product (See Figs. 1-2, paragraphs [0041]-[0043]).  
Watanabe et al (US 2006/0204037) discloses a processor configured to receive and transform thermal image data into binary images (See Figs. 2, 3, and paragraphs [0060]-[0062], [0064]).  However, neither Heissenstein et al nor Watanabe et al teach the combination module configuration and weld assessment calculation, as claimed.  
Claims 14-15, 17-20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/